 


110 HR 454 IH: HRIFA Improvement Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 454 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Meek of Florida (for himself, Mrs. Christensen, Ms. Eddie Bernice Johnson of Texas, Mr. Lincoln Diaz-Balart of Florida, Ms. Corrine Brown of Florida, Mr. Hastings of Florida, Ms. Ros-Lehtinen, Mr. Mario Diaz-Balart of Florida, Mr. Fattah, Mr. Lynch, and Mr. Kucinich) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Haitian Refugee Immigration Fairness Act of 1998. 
 
 
1.Short titleThis Act may be cited as the HRIFA Improvement Act of 2007. 
2.Amendments to the Haitian Refugee Immigration Fairness Act of 1998 
(a)Determinations With Respect to ChildrenSection 902(d) of the Haitian Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) is amended by adding at the end the following: 
 
(3)Determinations with respect to children 
(A)Use of application filing dateDeterminations made under this subsection as to whether an individual is a child of a parent shall be made using the age and status of the individual on October 21, 1998. 
(B)Application submission by parentNotwithstanding paragraph (1)(C), an application under this subsection filed based on status as a child may be filed for the benefit of such child by a parent or guardian of the child, if the child is physically present in the United States on such filing date.. 
(b)Admissibility Waiver for Certain Applicants for Asylum ProceedingsThe Haitian Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) is amended in subsections (a)(1)(B) and (d)(1)(D) of section 902 by inserting (6)(C)(i), after (6)(A),.  
3.New applications and motions to reopen 
(a)New ApplicationsNotwithstanding section 902(a)(1)(A) of the Haitian Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note), an alien who is eligible for adjustment of status under such Act, as amended by section 2 of this Act, may submit an application for adjustment of status under such Act not later than the later of— 
(1)2 years after the date of the enactment of this Act; and 
(2)1 year after the date on which final regulations implementing this Act are promulgated. 
(b)Motions to ReopenThe Secretary of Homeland Security shall establish procedures for the reopening and reconsideration of applications for adjustment of status under the Haitian Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) that are affected by the amendments under section 2 of this Act. 
(c)Relationship of Application to Certain OrdersSection 902(a)(3) of the Haitian Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) shall apply to an alien present in the United States who has been ordered excluded, deported, removed, or ordered to depart voluntarily, and who files an application under subsection (a), or a motion under subsection (b), in the same manner as such section 902(a)(3) applied to aliens filing applications for adjustment of status under such Act before April 1, 2000. 
 
